DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Responses dated 05/23/2022, Applicant amended Claims 1, 12, 17 and 19, and argued against all objections and rejections previously set forth in the Office Action dated 4/6/2021.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuruba US 9864502 B1, published 01/09/2018, hereinafter “Kuruba” in view of MacLaurin et al. US 2013/0263044 A1, published 10/3/2013, hereinafter “MacLaurin” in view of Matthew W. Amacker, US 2015/0177977 A1, published 06/25/2015, hereinafter “Amacker”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1 and 12: 
Kuruba discloses a display apparatus comprising: 
a display (col. 5 lines 5-12 – computing device, personal computer); 
a memory configured to store at least one instruction (col. 5 lines 13-18 - medium); and 
a processor, connected to the display and the memory, configured to control the display apparatus (col. 5 lines 13-18 – executed by a processor), wherein the processor is further configured to: 
control the display to display a content (Fig. 1; (col. 5 lines 28-30 –
Discharge Summary displayed), 
based on receiving a first user input with respect to a first region of the content, obtain identification information corresponding to the first region of the content (col. 5 lines 54-61 - When the user of the responsive report viewer identifies the critical information and generates an in-doc indicator, scroll indicators are preferably automatically generated. The scroll indicators are located in the scroll bar adjacent to the critical information in the document; col. 1, lines 60-60 – associated information for the pinned indicators),
control the display to display a marker at a specific region of a scroll bar, the specific region corresponding to the first region (col. 5 lines 54-61 - The scroll indicators are located in the scroll bar adjacent to the critical information in the document), 
based on receiving input with respect to the marker, control the display to display the first region of the content (col. 8 lines 26-30 – user clicks on the scroll indicator, the page including the information is displayed to the user).
While Kuruba teaches displaying identification information, Kuruba does not explicitly teach the identification information in a position adjacent to the marker, and wherein the identification information corresponding to a first region comprises at least one of keyword information included in the first region or a thumbnail image associated with the first region.
MacLaurin discloses a similar method of using markers on a scrollbar to access information.  MacLaurin teaches and the identification information in a position adjacent to the marker (Fig. 5, [0029] - display a thumbnail image of a bookmarked listing), and wherein the identification information corresponding to a first region comprises at least one of keyword information included in the first region or a thumbnail image associated with the first region (Fig. 4, [0029] - thumbnail image of a bookmarked listing).
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention have combined the identification information as disclosed by MacLaurin with the system of Kuruba for faster access or preview items that were previously marked as being of potential interest. 
Kuruba in view of MacLaurin do not explicitly teach wherein the processor, based on a swipe input to move the scroll bar not being received over a threshold time while the first region of the content is displayed, controls the display to display the marker at the specific region of the scroll bar corresponding to the first region.
Amacker discloses a similar system of creating scollbar markers to indicate areas of interest in a document.  Amacker teaches based on a swipe input to move the scroll bar not being received over a threshold time while the first region of the content is displayed, controls the display to display the marker at the specific region of the scroll bar corresponding to the first region ([0040] - markings may also correspond to locations on the scroll bar that have been displayed on the user's computing device, that have been displayed for at least a threshold period of time indicating user interest in the portions).  
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the threshold period of Amacker with the system of Kuruba and MacLaurin to provide an enhanced interactive system of identifying and marking areas of interest to a user for quick referencing.
It should be noted that while “swiping” is not explicitly disclosed by the references.  The Examiner is taking Official Notice that swiping is a well-known term of art in graphical user interfaces that is used for navigating content as an alternative form of scrolling (See Hong et al.  US 20110265002 A1 paragraphs [0045]-[0047] for Official Notice support).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have included the alternative method of swiping to navigate through the content to produce the same results of looking through the content displayed.

Claim 2 and 13:
 	Kuruba in view of MacLaurin and Amacker teaches based on receiving a third user input with respect to the marker, remove the marker displayed on the specific region, and wherein the third user input is an input of a type different from the second user input (col. 6 lines 23-32 - the user may be required by the application to acknowledge that the information was reviewed by clicking on the pinned indicator associated with the information. In the example shown in FIG. 1, the user must click on the in-doc indicator to acknowledge reviewing the information. Acknowledgement of reviewing the information though may also be accomplished by hovering over the in-doc indicator which would indicate to the processor that the information is being, or has been, reviewed by the user).



Claim 7 and 18:
Kuruba in view of MacLaurin and Amacker teaches a communication interface comprising circuitry, wherein the processor is further configured to transmit, to an external device, identification information of the content and information to identify the first region, through the communication interface (col. 8 lines 34-47 – once confirmed the information can be routed to the next level).

Claim 8 and 19. 
Kuruba in view of MacLaurin and Amacker teaches a communication interface comprising circuitry, wherein the processor is further configured to, based on receiving marking information related to the content through the communication interface, control the display to display a marker in the specific region of the scroll bar based on the marking information (col. 5 lines 31-34 - the clinical report viewer preferably allows a user to include a plurality of pinned indicators directly on the document being reviewed), and wherein the marking information comprises information on the first region of the content based on the marker generated in the content by another user (col. 6 lines 51-56 - once the user reviews and acknowledges the review of the information associated with a pinned indicator, a confirm indicator is displayed on the responsive report viewer that visually indicates to the user that the critical information associated with the pinned indicator has been reviewed).



Claim 10:
 	Kuruba in view of MacLaurin and Amacker teaches wherein the processor is further configured to: based on the receiving of the first user input with respect to the first region of the content and the receiving of the first user input with respect to a second region, control the display to display a list of an interested region including representative keyword information of the first region and representative keyword information of the second region, and based on the receiving of the second user input with respect to the representative keyword information of the first region of the content, control the display to display the first region of the content (col. 8 lines 13-25 - the user may place a cursor over a scroll indicator in the scroll bar. When the cursor is placed over the scroll indicator, the information associated with the scroll indicator is displayed in the UI, preferably as a pop up message; col. 8 lines 26-30 - in order for the user to confirm that the information has been reviewed, the user must select the scroll indicator by clicking on the scroll indicator using the cursor. When the user clicks on the scroll indicator, the page including the information is displayed to the user).

Claim 11: 
Kuruba in view of MacLaurin and Amacker teaches continuously display the scroll bar and an indicating graphical user interface (GUI) indicating a current scroll position (MacLaurin; Fig. 4, scroll box).


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuruba in view of MacLaurin in view of Amacker in view of Martinez et al. US 6147683, published 11/14/2000, hereinafter “Martinez”.

Claim 3 and 14:
 	Kuruba in view of MacLaurin and Amacker teaches wherein the specific region corresponds to a relative position in the first region of the content with respect to the total length of the content (col. 5 lines 54-61 - When the user of the responsive report viewer identifies the critical information and generates an in-doc indicator, scroll indicators are preferably automatically generated. The scroll indicators are located in the scroll bar adjacent to the critical information in the document). Kuruba in view of MacLaurin and Amacker does not explicitly teach a scroll bar wherein a length of the scroll bar corresponds to a total length of the scrollable content.
	Martinez discloses a similar system of markers on a scrollbar.  Martinez teaches a scroll bar wherein a length of the scroll bar corresponds to a total length of the scrollable content (col. 6 lines 6-13 - The scroll bar includes an up arrow 320, a down arrow 330, and a slider 340. As is commonly known in the art, slider 340 is preferably sized to visually represent the portion of the list that is displayed within display window 127, and the portion outside of the slider and between the up arrow 320 and the down arrow 330 represents the portions of the list that are outside of the display window 127).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the scroll bar of Martinez with the system of Kuruba in view of MacLaurin and Amacker to maintain conformity to what’s commonly known to one skilled in the art in regards to scroll bars.

Claims 6, 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuruba in view of MacLaurin in view of Amacker in view of Kong US 2019/0370338 A1, published 12/05/2019, hereinafter “Kong”.

Claim 6 and 17. 
Kuruba in view of MacLaurin and Amacker teaches obtaining representative information corresponding to the first region of the content using the first artificial intelligence model, and control the display to display the marker and the representative information in the specific region of the scroll bar corresponding to a second region (col. 8 lines 13-25 - the user may place a cursor over a scroll indicator in the scroll bar. When the cursor is placed over the scroll indicator, the information associated with the scroll indicator is displayed in the UI, preferably as a pop up message). Kuruba in view of MacLaurin and Amacker does not explicitly teach wherein the memory is further configured to store a first artificial intelligence model trained to obtain representative keyword information from input data, and wherein the processor is further configured to obtain representative keyword information corresponding to the first region of the content using the first artificial intelligence model, and control the display to display the marker and the representative keyword information in the specific region of the scroll bar corresponding to the second region.
Kong discloses a method of extracting terms from a document.  Kong teaches store a first artificial intelligence model trained to obtain representative keyword information from input data, and wherein the processor is further configured to obtain representative keyword information corresponding to the first region of the content using the first artificial intelligence model (Fig. 1; document is obtained, candidate sentences are extracted, target words are output according to the candidate sentences, generate a summary of the target words).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the keyword generation of Kong with the system of Kuruba in view of MacLaurin and Amacker to provide the user with a preview of the associated content for an enhanced user viewing experience of critical data.

Claim 9 and 20: 
Kuruba in view of MacLaurin and Amacker teaches obtaining and displaying representative information corresponding to the first region of the content using an artificial intelligence model. Kuruba in view of MacLaurin and Amacker does not explicitly teach wherein the memory is further configured to store a second artificial intelligence model trained to obtain summary information from input data, wherein the processor is further configured to: obtain content data corresponding to at least one marker displayed on the scroll bar and obtain summary information corresponding to content data equivalent to the received marking information using the second artificial intelligence model, and control the display to display the obtained summary information.
Kong discloses a method of extracting terms from a document.  Kong teaches storing a second artificial intelligence model trained to obtain summary information from input data, wherein the processor is further configured to: obtain content data corresponding to at least one marker displayed on the scroll bar and obtain summary information corresponding to content data equivalent to the received marking information using the second artificial intelligence model, and control the display to display the obtained summary information (Fig. 1; document is obtained, candidate sentences are extracted, target words are output according to the candidate sentences, generate a summary of the target words).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the summary generation of Kong with the system of Kuruba in view of MacLaurin and Amacker to provide the user with a preview of the associated content for an enhanced user viewing experience of critical data.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/Primary Examiner, Art Unit 2175